Citation Nr: 0835566	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
claimed as nervous condition.  

2.  Whether the appellant meets the basic eligibility 
requirements for non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	His son


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from February 24, 1943, to 
March 13, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.  
Following the appellant's move, the file was transferred to 
the Huntington, WV, RO.  

In July 2008, a videoconference hearing was held before the 
Board; the undersigned Veterans Law Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's service medical records indicate that he was 
referred for psychiatric evaluation because of suspected 
mental deficiency.  Psychometric testing revealed an IQ of 
76.  The examiner noted that the appellant had a history of 
severe headaches and once with a severe nosebleed lasting two 
days for no apparent cause.  He also had a possible history 
of a brain hemorrhage and also a glandular disorder.  A 
psychiatrist reported that the appellant displayed a very 
peculiar behavior, emotional instability, and crying spells.  
He appeared rather silly and showed inappropriate emotional 
response.  It was the impression of an Aptitude Board that 
the appellant had a constitutional psychopathic state, 
inadequate personality.  The Board recommended that the 
appellant be honorably discharged by reason of "Inaptitude 
for the Service."  The Board notes that the Aptitude Board's 
report found that the condition existed prior to enlistment 
and had not been aggravated by service.  The Aptitude Board 
did not explain the basis for its finding.  

The post-service medical records reflect frequent psychiatric 
hospitalizations, from 1979 through 2005.  The earliest 
psychiatric diagnosis was chronic undifferentiated 
schizophrenia; subsequent diagnoses included chronic paranoid 
schizophrenia, bipolar disorder with psychotic features, 
antisocial personality disorder, rule out psychosis, rule out 
dementia, and age-related cognitive decline.  The records do 
not indicate that any examiner has related the appellant's 
current psychiatric disorder to service or to the 
manifestations noted in service.  

The appellant and his son, acting as his representative, 
testified at a videoconference hearing in July 2008, in 
effect, that the appellant's current psychiatric disorder had 
its origin in service.  In particular, they raised the 
possibility that the psychiatric symptoms in service may have 
resulted from injury due to an altercation in service.  No 
additional evidence in that regard has been received.  

VA's regulations provide that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; establishes 
that the veteran suffered an event, injury or disease in 
service; and indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2007).  

In light of the evidence of record, the Board finds that VA's 
duty to assist requires that a medical opinion be obtained to 
determine whether the psychiatric manifestations recorded in 
service are related to the appellant's current psychiatric 
disorder.  

In addition, because a determination regarding the service 
connection issue could impact the appellant's pension claim, 
final appellate consideration of the pension claim must be 
deferred, pending completion of the development requested on 
remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that where a decision on one issue could have 
"significant impact" upon another, the two claims are 
inextricably intertwined); Smith v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (where facts underlying separate claims 
are "intimately connected," interests of judicial economy 
and avoidance of piecemeal litigation require that claims be 
adjudicated together).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the appellant for a 
psychiatric examination.  The claims file 
must be reviewed by the examiner.  The 
examiner's report should set forth all 
current psychiatric complaints, clinical 
findings, and diagnoses.  Request that 
the examiner provide the following 
opinions: 

(a)  What is the likelihood (i.e., 
50 percent probability or greater) 
that the diagnosis that was assigned 
by the Aptitude Board during service 
was proper? 

(b)  What is the likelihood (i.e., 
50 percent probability or greater) 
that the psychiatric disorder recorded 
during service pre-existed the 
appellant's period of service, as 
found by the Aptitude Board? 

(c)  If the in-service disorder 
pre-existed service, to what degree 
did it increase in disability during 
service?  

(d)  What is the likelihood (i.e., 
50 percent probability or greater) 
that the psychiatric manifestations 
recorded during service are related to 
the appellant's current psychiatric 
disorder, i.e, that the symptoms noted 
during service were manifestations of 
the current psychiatric disorder?  

Each of the examiner's opinions should be 
supported by adequate rationale.  

2.  Then readjudicate the appellant's 
claims.  If the claims are not granted to 
his satisfaction, provide him and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



